In consolidated negligence actions, the plaintiffs in Actions No. 2 and 3 appeal from (1) separate judgments of the Supreme Court, Dutchess County, dated October 31, 1974 and November 13, 1974, respectively, and made after a jury trial, in favor of the defendant in each such action, and (2) an order of the same court, dated December 11, 1974, which denied their respective motions to set aside the jury verdict. Judgments and order affirmed, without costs or disbursements. The record does not indicate any inadequacy in the charge (and there had been no objection made on that ground at the trial); nor does the record show that the jury was confused at the time it was ready to render its verdict. Hopkins, Acting P. J., Martuscello, Damiani, Christ and Hawkins, JJ., concur.